In this action of tort for personal injuries, property damage and consequential damages arising from the alleged negligent operation of a motor vehicle by the defendant, the jury returned verdicts for the defendant. There is no merit to the plaintiffs’ exceptions to the judge’s charge. Although the charge was not given in the precise terms requested, the jury were adequately instructed that physical contact between the two vehicles was not essential to establish causal connection between negligence and damage. The requested instructions regarding G. L. c. 90, § 14B (erroneously cited by the plaintiffs in their request) and § 17, were not applicable on any version of the evidence. The issue of contributory negligence was left to the jury under proper instructions.

Exceptions overruled.